Title: To James Madison from George William Erving, 14 October 1806
From: Erving, George William
To: Madison, James



Sir
Madrid Oct. 14. 1806--At Night

I had the honor to write to you last by original & duplicate on the 6th. Inst.  In that letter I mentioned the departure of Lord St. Vincents from Lisbon in consequence of an arrangement made at Paris between the Portuguese & French governments; I mentioned also that this arrangemt. had not appeared to have relaxed the military preparations which the Spanish government were making, & hinted at the true object of these preparations & the suggestion grounded upon information received from the best authority, as particularly stated in my unofficial letter of the 7t.  All that has Since occurred, & some private communications which have been made to me, tend further to justify the insinuation Referred to; And I have this moment procured a printed proclamation of the Prince of Peace, dated the 5t., to be published tomorrow, which Seems to Speak very forcibly to the Same point.  As the post is at the moment of departure for Lisbon I seize the opportunity of transmitting to you this interesting & curious document.  And have the honor to be Sir with the most perfect Respect & consideration Your very obt. St.

George W Erving

